Citation Nr: 1535754	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. E.




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  He died in December 2009 and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claim currently resides at the St. Petersburg, Florida RO.

In June 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claim file.

In June 2013, the Board remanded the claim for additional development of the evidence.

In October 2013, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United Court of Appeals for Veterans Claims (Court).  In May 2015, the Court issued a Memorandum Decision that vacated the October 2013 Board decision and remanded the matter on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  According to the death certificate, his immediate cause of death was pancreatic cancer due to, or as a consequence of, rheumatoid arthritis with contributing condition of degenerative disc disease (DDD).

At the time of his death, the Veteran was service-connected for the following disabilities:  posttraumatic stress disorder (PTSD); anklyosis, right elbow, residual gunshot wound with fracture of humerus with degenerative joint disease (DJD); hearing loss; residuals of gunshot wound, muscle group VII; scar of donor site, right thigh; and tinnitus.

The appellant testified at the June 2013 hearing that the death certificate incorrectly states that the Veteran had DDD when he really had DJD which contributed to the Veteran's death.  She argues that the due to the severity of his DJD, the Veteran was unable to receive chemotherapy for the pancreatic cancer that resulted in his death.  In support of her claim, the appellant submitted statements from two private physicians, F. K. Inge, M.D. and M. M. Eves, M.D.  Dr. Inge felt that the Veteran's "degenerative disease that he suffered was most likely as not a sequelae from injuries sustained while on active duty during World War II."  Dr. Eves stated that the Veteran did not meet the qualification for chemotherapy and that "one of the reasons for his inability to meet the standard was a progressive degenerative joint disease that was initially brought on by ankylosis of the right elbow related to a gunshot wound with a fracture of the humerous."  Dr. Eves stated that with certainty that "this contributed to his inability to obtain chemotherapy for the pancreatic cancer that resulted in his death."

In its October 2013 decision, the Board determined that a service-connected disability did not cause or contribute to the Veteran's death from pancreatic cancer and that the causes of the Veteran's death developed after service and have not been etiologically or causally related to active service.  In making the determination, the Board relied on an opinion provided by a VA examiner in June 2013.   

The May 2015 Memorandum Decision found that the VA clinical opinion afforded the appellant was inadequate because it did not fully comply with the Board's October 2013 remand instructions.  Specifically, the Court noted that the VA examiner determined that the "DJD" was recorded to be a "plausible" significant medical condition, but that such notation was "clearly for the purpose of pleasing the family."  The Court found this statement by the VA examiner to be mere conjecture without any support for the finding.  The opinion was also found to be inadequate because the VA examiner failed to provide a rationale for disagreeing with the private medical opinions of record.  Therefore, a supplemental opinion that addresses these inadequacies should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims file should be forwarded to an appropriate physician for review and a medical advisory opinion as to whether the Veteran's service-connected disabilities at least as likely as not (i.e., a 50 percent or better probability), caused or contributed to cause or hastened his death.  

The opinion should specifically address and discuss the plausibility of the appellant's theory of entitlement, i.e., that due to the severity of his DJD, the Veteran was unable to receive chemotherapy for the pancreatic cancer that resulted in his death.  If the opinion is negative, the consulting physician should further opine whether any cause of the Veteran's death (primary, underlying, or contributory) was somehow otherwise related to his service. 

The consulting physician should provide a rationale for all opinions, citing to supporting factual evidence; the examiner should also comment on the private medical opinions of record (expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement).

2.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  The AOJ should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




